Order entered June 17, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01360-CV

                               HIGH REV POWER, L.L.C., Appellant

                                               V.

                   MASSIMO MOTOR SPORTS, LLC, ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-07411-D

                                           ORDER
       We REINSTATE this appeal.

       In an order dated May 18, 2015, the Court ordered the Honorable Ken Tapscott,

Presiding Judge of the County Court at Law No. 4, to conduct a hearing and make findings

regarding missing exhibits. On June 12, 2015, the Court received the trial court’s findings. The

trial court found the exhibits have been lost without appellant’s fault and the lost exhibits are

necessary to the appeal’s resolution. Judge Tapscott requests additional time so that he can

conduct a further hearing regarding whether the missing exhibits can be replaced by agreement

or, if not, whether they can be replaced with a copy determined by the trial court to accurately

duplicate with reasonable certainty the original exhibits. We GRANT the Judge Tapscott’s

request for additional time.
       We ORDER Judge Tapscott to conduct a hearing, WITHIN THIRTY DAYS of the date

of this order and make findings as to whether:

       1.      the lost or destroyed exhibits can be replaced by agreement of the parties; and

       2.      if the lost or destroyed exhibits cannot be replaced by agreement of the parties,
               they can be replaced with a copy determined by the trial court to accurately
               duplicate with reasonable certainty the original exhibits.

        We ORDER John Warren, Dallas County Clerk, to file, WITHIN FORTY-FIVE

DAYS of the date of this order, a supplemental clerk’s record containing the trial court’s findings

of fact from the hearing.

       We ORDER Coral Hough, to file, WITHIN FORTY-FIVE DAYS of the date of this

order, the reporter’s record from the hearing.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Tapscott, John Warren, Coral Hough, and counsel for all parties.

       We ABATE this appeal to allow the trial court to conduct the hearing. The appeal will

be reinstated in forty-five days or when the Court receives the requested supplemental clerk’s

record, whichever occurs sooner.

                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE